Citation Nr: 0607760	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-28 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound with compound comminuted fracture, muscle damage, 
degenerative changes and leg shortening of the left lower 
extremity, currently rated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1968 to May 
1970, from November 1974 to October 1985 and from August 1995 
to October 2002.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which reinstated the veteran's compensation for 
residuals of a gunshot wound to the left leg, evaluated as 30 
percent disabling to muscle group XIII and 30 percent 
disabling to muscle group XIV.  A notice of disagreement was 
received in April 2003, a statement of the case was issued in 
July 2003, and a substantive appeal was received in September 
2003.  

A subsequent rating decision in August 2003 combined the two 
separate 30 percent evaluations of injuries to muscle groups 
XIII and XIV into one evaluation of 40 percent pursuant to 
38 C.F.R. § 4.55(b) and (e), which requires that for 
compensable muscle group injuries in the same anatomical 
region, the evaluation for the more severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  The April 2004 
and October 2004 supplemental statements of the case further 
explained this correction to the veteran.  This change did 
not effect the veteran's overall combined evaluation of 80 
percent.      

The April 2003 notice of disagreement also included claims 
for disabilities of the ankle, thoracic spine, hands and left 
knee.  It also inquired about reinstatement of compensation 
for left leg nerve disability, which had been deferred in the 
January 2003 rating decision.  The veteran's ankle disability 
was service connected in a subsequent rating decision in July 
2003 and the remaining disabilities, including the left leg 
nerve disability, were service connected in an August 2003 
rating decision.  The veteran's September 2003 substantive 
appeal also refers to the issues of service connection of the 
thoracic spine and hands.  However, it appears from the 
record that the veteran had not yet received the August 2003 
rating decision granting service connection on these issues.  
In February 2004, the RO sent a letter to the veteran to 
clarify the issues on appeal.  The letter informed the 
veteran that in light of the August 2003 rating decision, the 
only issue on appeal was the evaluation of the rating for the 
residuals of the gunshot wound to his left leg, muscle groups 
XIII and XIV, and that if he wanted to appeal the ratings of 
his thoracic spine and hands, he needed to file a new appeal.  
There is no response from the veteran in the record.  


FINDING OF FACT

The veteran's service-connected residuals of a gunshot wound 
with compound comminuted fracture, muscle damage, 
degenerative changes and one inch leg shortening of the left 
lower extremity results in no more than moderately severe 
impairment of muscle groups XIII and XIV, with range of 
motion of the left hip of 0 to 80 degrees, with some 
additional functional loss due to pain, especially during 
flare-ups.


CONCLUSION OF LAW

The criteria for disability rating in excess of 40 percent 
for residuals of a gunshot wound to muscle groups XIII and 
XIV have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.55, 4.56, 
4.73, Diagnostic Codes 5313, 5314 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a June 2004 VCAA letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the June 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 1, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.  In October 2004, the veteran sent a statement 
stating that he had no further evidence. 

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, in November 2002, the 
veteran requested reinstatement of his compensation for 
residuals of his gunshot would to the left leg, which was 
granted in a January 2003 rating decision.  In June 2004, a 
VCAA letter was issued.  The VCAA letter notified the veteran 
of what information and evidence is needed to substantiate 
his claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in June 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the veteran's claim to 
the Board in May 2005.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  In fact, in an 
October 2004 statement, the veteran indicated that he had no 
further evidence.  Therefore, to decide the appeal would not 
be prejudicial to the claimant.  

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves the issue of an increased rating, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for an increased rating, but there has 
been no notice of the types of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to a 
higher rating, any question as to the appropriate effective 
date to be assigned is rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and VA examinations.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4) 
(2005).  No additional pertinent evidence has been identified 
by the claimant.  

The veteran was afforded VA examinations in May 2002 and 
March 2004.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of a gunshot 
wound to the left leg, muscle groups XIII and XIV, warrant a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The current VA regulations relating to muscle injuries state:

(a)  A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions. (b)  
For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).  (c)  There 
will be no rating assigned for muscle groups which act upon 
an ankylosed joint, with the following exceptions: (1)  In 
the case of an ankylosed knee, if muscle groups XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.  (2) In the case of 
an ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.  (d)  The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  (e)  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  (f)  For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of § 4.25.  38 C.F.R. § 4.55.

38 C.F.R. § 4.56 sets forth certain factors for consideration 
in the rating of residuals of gunshot and shell fragment 
wounds.

(a)  An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  (b)  
A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c)  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  (d)  
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1)  Slight disability of muscles--(i)  Type of injury.  
Simple wound of muscle without debridement or infection. (ii)  
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2)  Moderate disability of muscles--(i)  Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii)  History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii)  Objective findings.  Entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.
(3)  Moderately severe disability of muscles--(i)  Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii)  History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii)  Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4)  Severe disability of muscles--(i)  Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii)  
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii)  
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A)  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B)  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. 
(C)  Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D)  Visible or 
measurable atrophy.  (E)  Adaptive contraction of an opposing 
group of muscles.  (F)  Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. § 4.56.

The RO has rated the veteran's residuals of gunshot wound to 
the left leg muscles under the provisions of Diagnostic Codes 
5313 and 5314, which fall under the  pelvic girdle and thigh 
anatomical region.  Diagnostic Code 5313 provides evaluations 
for disability of muscle group XIII.  The function of these 
muscles are as follows: Extension of hip and flexion of knee; 
outward and inward rotation of flexed knee; acting with 
rectus femoris and sartorius (see XIV, 1, 2) synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt-over-pulley action at knee joint.  The muscles 
include the posterior thigh group, and hamstring complex of 
2-joint muscles: (1) Biceps femoris; (2) semimembranosus; (3) 
semitendinosus.  Muscle disability under this provision is 
evaluated as follows: slight (0 percent); moderate (10 
percent); moderately severe (30 percent); and severe (40 
percent).  Diagnostic Code 5314 provides evaluations for 
disability of muscle group XIV.  The function of these 
muscles are as follows: Extension of knee (2, 3, 4, 5); 
simultaneous flexion of hip and flexion of knee (1); tension 
of fascia lata and iliotibial (Maissiat's) band, acting with 
XVII (1) in postural support of body (6); acting with 
hamstrings in synchronizing hip and knee (1, 2).  The muscles 
include the anterior thigh group: (1) Sartorius, (2) rectus 
femoris: (3) vastus externus; (4) vastus intermedius; (5) 
vastus internus; (6) tensor vaginae femoris.  Muscle 
disability under this provision is evaluated as follows: 
slight (0 percent); moderate (10 percent); moderately severe 
(30 percent); and severe (40 percent).  38 C.F.R. § 4.73

Service records show that the veteran received a gunshot 
wound in May 1969 to the left thigh.  On the date of injury, 
the veteran had debridement under spinal anesthesia and was 
placed in 1 1/2 spica.  The veteran then had delayed primary 
closure of the entrance and exit wounds in June 1969 and 
placed in skeletal traction with a tibial pin at Oakland 
Naval Hospital.  The fracture was stable and the pin removed 
in August 1969 and the veteran was placed back in spica.  In 
September 1969, the veteran was transferred to Fitzsimons 
General Hospital for continuing therapy, which appears to 
have lasted until April 1970.  On admission, the veteran had 
comminuted fracture of the midshaft left femur with medial 
displacement, overriding and slight posterior displacement, 
with abundant bony callus formation.  In an April 1970 
hospital report, it was noted that the veteran had a 1 inch 
shortening of the left leg.  Range of motion of the left knee 
was 0 to 100 degrees and of the left hip was 0 to 130 
degrees.  Internal and external rotation of the left hip was 
30 degrees.  The veteran still complained of pain in the left 
knee and hip.  
  
A September 1970 rating decision granted service connection 
for gunshot wound to the left thigh muscle groups XIII and 
XIV with compound comminuted fracture of the left femur with 
1 inch shortening and limited range of motion of the knee 
with scars, evaluated as 40 percent disabling.  A March 1971 
rating decision confirmed the September 1970 rating decision, 
but evaluated the injuries to muscle groups XIII and XIV 
separately and awarded a 30 percent evaluation for each 
muscle group. 

The veteran re-entered active service in November 1974 and 
waived his disability compensation.  After he was released 
from active duty in October 1985, he filed a claim the 
following month for evaluation of previously established 
service-connected disabilities, including the residuals of 
the gunshot wound to the left thigh, involving muscle groups 
XIII and XIV.  The RO found that the previous rating decision 
in March 1971 was in error pursuant to paragraph 55 of the 
then applicable rating schedule when it applied separate 30 
percent evaluations to muscle groups XIII and XIV.  The RO 
found it should have been rated as one entity and assigned a 
40 percent combined evaluation.  

The veteran again entered active duty service in August 1995 
and was released in October 2002.  The veteran waived his 
disability compensation until his release.  In November 2002, 
the veteran filed for reinstatement of previously established 
service connected disabilities, including the residuals of 
the gunshot wound to the left thigh, along with new claims 
for service connection for other disabilities. 

The veteran had a VA examination while still in service in 
May 2002.  Upon examination of the scar on the posterial left 
thigh, the examiner noted 10 percent of muscle loss.  The 
range of motion of the hips was 30 degrees extension 
bilaterally; 125 degrees flexion on right and 115 degrees 
flexion on left, with pain from 80 degrees; 25 degrees 
adduction bilateral with pain from 15 degrees on the left; 
abduction was 45 degrees on the right and 40 degrees on the 
left, with pain from 20 degrees; internal rotation was 40 
degrees bilateral; and external rotations was 60 degrees on 
right and 55 degrees on left with pain.  The knees had a 
passive range of motion of 140 degrees flexion on the right 
and 120 degrees flexion on the left.  There was pain with the 
McMurray's test on the left knee.  The diagnosis was residue 
of gunshot wound to the left thigh with loss of muscle and 
shortening of leg and decreased range of motion of left hip. 

The veteran was afforded another VA examination in March 
2004.  The veteran's C-file was reviewed by the examiner.  
The veteran stated that he had severe pain of the left hip 
that would last two or three days about once or twice a 
month.  When this occurs, he has difficulty walking and 
performing the duties of his job.  The veteran denied 
dislocation, subluxation, heat, redness or current drainage 
of the hip or any history of inflammatory arthritis.  On 
examination, the veteran had a mild Trendelenberg gait on the 
left and a positive Trendelenberg test on the left.  His left 
leg was one inch shorter than his right for which he wore a 
shoe lift.  In the left hip, the veteran had 0 degrees 
extension to 80 degrees flexion, 20 degrees adduction, 45 
degrees abduction, 10 degrees external rotation and 10 
degrees internal rotation.  The veteran had pain on the 
extremes of all these motions.  The veteran had a large, 
well-healed gunshot wound just below the left hip, with a 
smaller entrance wound and a large exit wound, with extensive 
muscle loss at the exit wound.  The assessment was 
posttraumatic degenerative changes of the left hip as a 
result of the gunshot wound sustained to the left thigh in 
service.  The examiner speculated that during a flare-up, the 
veteran's pain would result in joint function that is 
severely compromised (close to no motion.) 

Based on the medical evidence, the RO found that the 
veteran's current disability level of muscle groups XIII and 
XIV is moderately severe, which is evaluated as 30 percent 
disabling under both Diagnostic Codes 5313 and 5314.  As 
previously stated, since the veteran has compensable injuries 
under two muscle groups in the same anatomical region, the 
evaluation of the more severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e).  In the 
instant case, since both muscle groups were evaluated as 30 
percent disabling or moderately severe, the veteran was 
raised to the next level of 40 percent.  The Board finds that 
based on the medical evidence of record, this rating is 
appropriate.  A severe rating requires wide damage to muscle 
groups in the missile track, or loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  In the 
veteran's case, the medical evidence does not show these 
symptoms.  Also, there has been no evidence indicating that 
the muscles swell and harden abnormally in contraction.  
Further, strength, endurance, and coordinated movement tests 
do no indicate severe impairment of function when compared 
with the corresponding muscles of the right side.  Lastly, 
there is no evidence of any of the following signs of severe 
muscle disability: minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; or, 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  

The Board also observes at this point that even if the muscle 
injuries were viewed as severe, it would appear that there 
would be no additional benefit to the veteran since the 
rating for severe muscle disability is 40 percent, and he is 
already receiving a 40 percent rating by application of the 
provisions of 38 C.F.R. § 4.55 which call for the 30 percent 
rating which would otherwise be applicable to be increased 
one level; that is, to 40 percent.  Since a 40 percent rating 
is the highest available for severe disability, there would 
be no way to increase the rating to higher than 40 percent 
even if the impairment was viewed as severe.  There is no 
higher level.   

The Board now turns to see if a higher rating is warranted 
under ratings of the musculoskeletal system set forth in 
38 C.F.R. § 4.71a.  Disabilities of the hips and thighs are 
set forth in Diagnostic Codes 5250 through 5255.  Diagnostic 
Code 5250 is not applicable in the instant case because there 
has been no medical records indicating ankylosis of the left 
hip.  Diagnostic Codes 5251, 5252 and 5253 are not for 
application because they do not allow for a higher rating 
than 40 percent.  Diagnostic Code 5254 is not for application 
because there has been no medical evidence showing that the 
veteran has a flail hip joint.  Lastly, Diagnostic Code 5255 
is not applicable because there is no medical evidence of 
current impairment of the femur. 

Further, a separate evaluation is not warranted under 
Diagnostic Code 5275 for shortening of the lower extremity 
because the lower extremity has to be shortened by at least 1 
1/4 inch to be compensable under this code.  The medical 
evidence shows that the veteran's left leg has only been 
shortened by one inch.  

The April 2004 and October 2004 supplemental statements of 
the case acknowledged the degenerative changes of the 
veteran's left hip.  However, the pain and loss of motion due 
to arthritis is already contemplated in the current 40 
percent evaluation.  A separate rating would constitute 
pyramiding, which is not allowed under 38 C.F.R. § 4.14.  
Further, the evaluation of the same impairment of function 
under various diagnoses is to be avoided.  Esteban v. Brown, 
6 Vet.App. 259, 262 (1994).

Moreover, the veteran's scars as well as damage to his left 
tibial nerve resulting from the gunshot wound have already 
been assigned separate evaluations by the RO and these issues 
are currently not before the Board. 

Therefore, based on the medical evidence, the preponderance 
of the evidence is against assignment of a rating in excess 
of 40 percent at this time.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


